From a conviction in the District Court of Somervell County for unlawfully manufacturing intoxicating liquor, with punishment fixed at one year in the penitentiary, this appeal is taken.
The facts seem amply sufficient to show appellant to have been engaged in the manufacture of intoxicating liquor. Officers testified to finding him actually engaged in such manufacture.
There are four bills of exception in the record. The first complains that the sheriff was permitted to testify that he found appellant in ten or fifteen steps of a still which was making whiskey and that there were several containers of the liquid. This was objected to on the ground that it was secondary and not the best evidence. We find nothing in the complaint. The second bill of exception is to the testimony of witness McAllister that the stuff that was pouring out of the barrel into the fruit jar was whiskey. Witness said he had seen a great deal of corn whiskey, knew it when he saw it or smelled it or tasted it. From smelling it, it was his absolute opinion that it was corn whiskey. The objection to this seems without merit. The third bill of exception was to the testimony of witness Wood who said that he examined the liquid running out of the coil and that in his opinion it was whiskey; that it was white and that he tasted it and that in his judgment it was whiskey. There was nothing in the objection that this was secondary evidence. The remaining exception was to the refusal of a peremptory instruction of not guilty. We do not think this needs any discussion. The testimony overwhelmingly supported the conclusion of guilt.
Finding no error in the record, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.